 IIItheMatter ofCHRYSLER CORPORATION,PLYMOUTH PLANTandLOCAL 51, INTERNATIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFTAND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA(UAW-CIO)Case No.R-5196.-Decided June14,194,3Rat)ibone, Perry, Kelley and Drye,byMr.T. R. Iserman,of NewYork City, for the Company.MauriceSugar and J. N. Tucker, by Mr. J. N. Tucker,of Detroit,Mich., for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF 'ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 51, International Union, UnitedAutomobile, Aircraft and Agricultural Iwplement Workers of Amer-ica (UAW-CIO), herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em--Company, the National Labor Relations Board provided for an appro-priate hearing upon-due notice before Peter F. Ward, Trial Examiner.Said hearing was held at Detroit, Michigan, on ApriL21, 19,43..TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYChrysler Corporation has heretofore been engaged in the manu-facture of automobile parts and accessories.At he present timetheCompany is engaged almost exclusively in manufacturingmunitions and military vehicles for the United States Government.50 N. L R B., No. 76.-484 . CHRYSLER CORPORATION485The Company maintains its principal office at Detroit, Michigan. Itoperates plants at Detroit,Hamtramck,Warren Township, andMarysville, Michigan; Newcastle, Evansville, and, Kokomo, Indiana;,and at Los Angeles, California. It also owns between 25 and 30subsidiaries in the United States.The instant proceedings directlyinvolves the plant known as the Plymouth plant at Detroit, Michigan.The Company normally manufactures about 1,200,000 automobilesand trucks per, year.From sources outside the State in which eachplant is located, the Company receives approximately 45 percent byvalue of the raw materials used at the plant.Approximately 75 per-cent by value of the products made at each plant is transported outof the State in which the plant is located.The aggregate amount ofraw materials used by the Company exceeds $240,000,000 per year.The value of the products finished and partly finished at the Com-pany plants exceeds $625,000,000 per year.II.THE ORGANIZATION INVOLVEDLocal 51, International Union, United Automobile, Aircraft andAgricultural Implement Workers of America ,(UAW-CIO), is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 25, 1943, the Union addressed a letter to the Companyrequesting negotiations with regard to grievances pertaining to em-ployees'of the Company in its cafeteria on the ground that these em-ployees would properly come under the bargaining agreement ex-ecuted between the Company and the Union on November 29, 1939,since these employees were, not specifically excluded.On"" March 6,1943, the Company replied that the Board's certification "appliesonly to certain production and maintenance employees and the agree-ment dated November 29, 1939, only covers employees the Union wascertified to represent.Cafeteria employees are neither production normaintenance employees." 1A statement prepared by the Regional Director, introduced in evi-dence at the hearing, indicates that the Union represents a substan-tialnumber of employees in the unit hereinafter found to beappropriate.21SeeMatter of'Chrysler CorporationandUnited'Antomobile Workers ofAmerica, Local871, affiliated 'with C 1 0.,etc, 17 N. LR B. 737.2The Regional Director reported that the Union submitted an affidavit of dues pay mentswhich lists 11 members in good standing in the UnionOf the 11 names contained in theaffidavit,8'are the names of persons whose names appear on the Company's pay-roll ofApril 5, 1943There are approximately 11 employees in the unit.Counsel for the Com-pany objected to the introducetion-in evidence of the Regional Director's statement on theground that it does not appear that the signatures affixed to the affidavit of dues pay-5° G 105-44-vol 50-32 486DECRSILONiS OF NLi.TIiONAL LABOR R'ELATIO^NiS BOARDWe find that a question affecting ,commerce has arisen concerningthe representation, of employees of the Company, within the meaningof Section ,q (c) .and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe Union contends that the appropriate unit should comprise alling the chef and assistant chef.The Company took no position withrespect to the unit.We find that all cafeteria'eniployees of the Company at the Ply-mouth plant, excluding the chef and assistant chef, constitute a. unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) 'of, the Act.V.TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which,has arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll periodimmediatelypreceding the date of our Direction of'Election herein, subject to the limitations and additions set forth insaid Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Labor-Relations Board Rules and Regulations-Series. 2, as amended, it is'herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Chrysler,Corpora-tion, Detroit, Michigan, an election by secret ballot shall be conductedas, early as, possible, but not later than -'thirty '(30) , days from,-thedate of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, acting in this matter asagent for the,National Labor Relations Board, and subject to Articlements are authentic,and that the statement is irrelevant and incompetent.The TrialExaminer overruled the objection.We have heretotore affirmed the rulings of the TrialExaminer and we find that the Company's contention is without merit.As we havefrequently stated, the report of a Board agentwith respectto a claim of authorizationfor the purposes of representation is taken,not as proof of the precise number of employeeswho desire to be representedby a labororganization, but rather to protect the Companyand the Board from unfoundedclaims by -such organization and to give reasonableassurance that,a substantial number ofemployeesdesire to be so represented. SeeMatterof Inteilal;eIron Cotporat,oaand LocalUnion 1657, Steel 1l'oiters,0,fan,ruag Cpbannttee,38 N. L.It.B. 139.I CHRYSLER CORPORATION487III, Section 10, of said, Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were' em-ployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll -period because they were ill or on vacation or temporarilylaid off, and including employees in the armed. forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit ors been discharged for cause, to determinewhether or not they desire to be represented by'Local 51, InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America , (UAW-CIO),' for the purposes ' of collectivebargaining.MR. GERARD D. ,REILLY took no part in the consideration . of. theaboveDecisionand Directionof Election.